Citation Nr: 1609164	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for gastritis has been received.

2.  Entitlement to service connection for gastritis, including as secondary to claimed posttraumatic stress disorder (PTSD) with claimed secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to August 1953.

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned VLJ held at the RO in September 2015.  The claims file includes a transcript of the hearing.

The issue of entitlement to service connection for alcohol abuse as secondary to PTSD has been raised by the record in the Veteran's September 2015 Board Hearing testimony and a May 2015 submission from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for gastritis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In an October 1955 rating decision, the RO denied entitlement to service connection for gastritis.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the October 1955 rating decision with respect to gastritis claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the October 1955 rating decision, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for gastritis.


CONCLUSIONS OF LAW

1.  The October 1955 rating decision denying the Veteran's claims of entitlement to service connection for gastritis is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for gastritis have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially claimed entitlement to service connection for gastritis in September 1955 and was denied.  See October 1955 Rating Decision.  The Veteran did not timely file a Notice of Disagreement (NOD) or submit any further evidence and October 1955 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen the gastritis claim in June 1975.  The claim to reopen was denied in a July 1975 rating decision for failure to submit new and material evidence.  However, the Board will consider the 1955 decision as the last final adjudication of this claim, since the 1975 rating decision merely stated the Veteran had "no further appeal rights" because his gastritis claim had previously been disallowed, and the notification letter did not identify gastritis as one of the issues being denied.

The Veteran did not file another claim on that issue until the March 2010 claim to reopen that is the subject of this appeal.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 120.

The evidence associated with the claims file since the last final denial of the claims includes additional diagnoses of gastritis, the Veteran's testimony relating to in-service events and continued symptoms, a physician's letter indicating that the Veteran's gastritis is related to alcohol abuse, and the Veteran's testimony that his treating physician has stated that his alcohol abuse may be related to PTSD.  See, e.g., September 2015 Private Opinion Letter (linking chronic gastritis and other abdominal complaints to alcohol abuse); September 2015 Board Hearing Tr. at 9; see also January 2016 VA Examination (diagnosing PTSD); May 2015 Correspondence from Veteran Representative (raising secondary service connection theory).  The Veteran recently filed a claim of entitlement to service connection for PTSD, so the new evidence relates, at least, to a plausible secondary service connection theory.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim of entitlement to service connection for gastritis, including on a secondary basis.  Moreover, the new evidence, together with the other evidence of record, triggers VA's duty to obtain a medical opinion regarding the secondary service connection aspect of the Veteran's claim.  See Shade, 24 Vet. App. at 120.  In reopening the claim, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.


ORDER

New and material evidence having been received, the claim of service connection for gastritis is reopened.


REMAND

There is medical evidence of record indicating that the Veteran's gastritis is due to alcohol abuse, but there is also some indication in the record that the alcohol abuse may be related to his diagnosed PTSD.  See September 2015 Private Opinion Letter; October 2011 VA Examination; see also September 2015 Board Hearing Tr. at 9 ("he [treating physician] thought your drinking may have caused the gastritis but he's talking about drinking maybe due to PTSD").

A primary alcohol abuse disability is expressly excluded from compensation as a service-connected disability.  See 38 U.S.C. § 1110 (West 2014); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  In addition, governing statutes also preclude compensation for a disability (such as gastritis) arising as a secondary result of primary alcohol abuse.  Allen, 237 F.3d at 1377.  Here, there is considerable evidence in the record that the Veteran's gastritis is due to alcohol abuse.  See, e.g., September 2015 Private Opinion Letter.

However, as discussed in the Introduction, the Veteran has raised the theory that, even if his gastritis is due to alcohol abuse, his alcohol abuse was due to PTSD and his PTSD should be service-connected.  See, e.g., September 2015 Board Hearing Tr. at 9; see also January 2016 VA Examination (diagnosing PTSD); May 2015 Correspondence from Veteran Representative (raising secondary service connection theory).  The law does not preclude compensation for an alcohol abuse disability that is secondary to a service-connected disability.  Allen, 237 F.3d at 1381.  

The Veteran is not yet service-connected for PTSD, though he does have a pending claim of entitlement to service connection for PTSD.  The secondary service connection claims cannot be resolved until the PTSD claim is resolved.  The claims are inextricably intertwined, so remand is required.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any needed development, adjudicate the pending claims of entitlement to service connection for PTSD and for alcohol abuse on a secondary basis.  

2.  Then, after any needed development, readjudicate the claim of entitlement to service connection for gastritis, including as secondary to alcohol abuse and PTSD.  If the gastritis claim remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


